UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1680



FNU SOEDARMADI; LILIANA SARI,

                                                       Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-902-585; A95-902-586)


Submitted:   February 28, 2005            Decided:   March 21, 2005


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Virginia, for
Petitioners. Peter D. Keisler, Assistant Attorney General, John C.
Cunningham, Senior Litigation Counsel, Luis E. Perez, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Fnu Soedarmadi,* a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s (IJ)

denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture.

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”     INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Soedarmadi fails to show that the evidence compels a

contrary result.     Having failed to qualify for asylum, Soedarmadi

cannot meet the higher standard to qualify for withholding of

removal.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

           We also uphold the IJ’s finding Soedarmadi failed to

establish eligibility for protection under the Convention Against

Torture.   See 8 C.F.R. § 1208.16(c)(2) (2004).         Accordingly, we

deny the petition for review.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                       PETITION DENIED

     *
      Soedarmadi’s    wife,   Liliana    Sari,   is   included   in   his
application.

                                 - 2 -